Opinion issued May 16, 2013




                                       In The
                                Court of Appeals
                                      For The
                           First District of Texas


                               NO. 01-12-01014-CV
                               NO. 01-12-01030-CV


                          MARK ROSETTA, Appellant

                                          V.

                     GARZA PROPERTIES LLC, Appellee


                    On Appeal from the 270th District Court
                             Harris County, Texas
              Trial Court Cause Nos. 2009-72907A & 2009-72907B


                        MEMORANDUM OPINION

      Appellant Mark Rosetta has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file
brief). After being notified that these appeals were subject to dismissal, appellant

did not respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of

case).

         We dismiss the appeals for want of prosecution for failure to timely file a

brief.

         We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.




                                          2